DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 99 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim is indefinite because it incorporates by reference a table from the description.  The table comprises compound of the invention which can be recited in the claim.  SEE MPEP 2173.05(S):
MPEP 2173.05(s)    Reference to Figures or Tables [R-08.2012]
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993).
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 101 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of cancer, wherein the cancer comprises a mutation in Ras protein, does not reasonably provide enablement for the broad claim of treatment of all cancers.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue."  These factors include, but are not limited to: (a) the nature of the invention; (b) the breadth of the claims; (c) the state of the prior art; (d) the amount of direction provided by the inventor; (e) the existence of working examples; (f) the relative skill of those in the art; (g) whether the quantity of experimentation needed to make or use the invention based on the content of the disclosure is "undue"; and (h) the level of predictability in the art (MPEP 2164.01 (a)).
Nature of the invention and Breadth of the claims: 
	The claims are directed to treatment of cancer, encompassing dozens of different cancerous conditions, and to treatment of Ras protein-related disorder.  With regards to “cancer” the scope encompasses all types of cancers.  Different cancers are known to be treated using methods established for a particular cancer type.  At issue here is that the claims encompass treatment of cancers that do not comprise a RAS gene mutation.  Cancers with RAS mutation account for 19% of cancers (Chen et al., Journal of Hematology & Oncology , 2021, 14:116, 1-23).  This leaves 81% of cancers that do not comprise a RAS gene mutation.  This genus comprises more than 100 types of cancers which require different types of treatment protocols depending on the nature and location of the disease.
State of the prior art and level of predictability in the art: 
Art acknowledges the role of RAS gene mutation as one of the mechanisms in cancer progression.  Art also acknowledges the role of RAS inhibitors in treatment of cancers that comprise a mutation in the RAS gene.  However, as mentioned above 81% of cancers are not RAS related.  A search of prior art has failed to uncover support for treatment of non-RAS cancers by administration of RAS inhibitors.
Amount of direction provided by the inventor and existence of working examples: 
Working examples provide support for RAS inhibition properties of the claimed compound and it’s efficacy in vitro and in vivo.  Examples also demonstrate regression of KRAS tumors.  No examples of non-RAS tumor responding favorably to treatment with claimed RAS inhibitors have been presented.
Relative skill of those in the art and quantity of experimentation needed to make or use the invention: 
While the relative skill of a those in the art is high, whether the claimed compound would be effective in treatment of a non-RAS cancer is highly unpredictable.  The mechanism of treatment using claimed compound relies on inhibition of RAS protein which becomes activated as a result of a mutation and leads to uncontrolled cell division and therefore to a cancerous condition.  If the cancer type does not comprise a RAS mutation, it is not clear how/if the claimed compound would provide an effective treatment.  
Thus, given these considerations, one of ordinary skill in the art clearly would not be able to practice the claimed method such that it can be used as contemplated in the specification without first engaging in substantial and undue experimentation. Therefore, the claims are rejected under 35 U.S.C. §112, first paragraph, as lacking and enabling disclosure.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 9, 83, 87, 88, 92, 99-101 and 111-112 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koltun et al (US 2021/0130369).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Koltun discloses compounds B159 (page 256) and A144 (page 76) pharmaceutical compositions comprising the compound and it’s utility in treatment of RAS mutant cancers.  (Abstract)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 9, 83, 87, 88, 92, 99-101 and 111-112 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 33, 34, 35 and 40 of copending Application No. 17/088,986 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 33 of the reference application is directed to a compound or a pharmaceutically acceptable salt of compounds in Table 1 or Table 2.  Said Tables include compounds A144 (page 76 and B159 (page 256) which are anticipatory to the claimed compound.  Claim 34 of the reference application is directed to pharmaceutical compositions and claims 35 and 40 are directed to treatment of cancer and treatment of Ras protein related disorder.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 utility in treatment of RAS mutant cancers.  (Abstract)

Claim objections
Claims 10, 20, 30, 41, 42, 54, 61, 62, 68, 74, 86, 90 and 94 are objected to as being dependent on a rejected claim but would be allowable if rewritten independent format.

Conclusion
Claims 1, 2, 4, 9, 10, 20, 30, 41, 42, 54, 61, 62, 68, 74, 83, 86-88, 90, 92, 94, 99-101 and 111-112 are pending;
Claims 1, 2, 4, 9, 83, 87, 88, 92, 99-101 and 111-112 are rejected;
Claims 10, 20, 30, 41, 42, 54, 61, 62, 68, 74, 86, 90 and 94 are objected to.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628